Citation Nr: 0103080	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-39 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a schizoaffective 
disorder.

2.  Whether there was clear and unmistakable error (CUE) in 
an October 1982 RO decision that denied service connection 
for a schizoaffective disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for upper and low back 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, veteran's mother, and veteran's aunt.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty for training in the Army 
Reserves from May 4, 1979, to August 10, 1979, and from July 
19, 1980, to August 1, 1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 RO decision that declined to 
reopen a claim of service connection for a schizoaffective 
disorder.  In March 1998, the Board remanded the claim to the 
RO for further development.  

This matter also comes to the Board from an August 1998 RO 
decision that denied the veteran's claims of service 
connection for PTSD and upper and lower back disabilities, 
and denied his claim that there was CUE in an October 1982 RO 
decision that denied service connection for a schizoaffective 
disorder.  The veteran presented testimony in support of his 
claims at a July 2000 Travel Board hearing.


REMAND

1.  Claim to Reopen and CUE Claim

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  A 
disallowed claim does not become a final determination where 
VA has failed to procedurally comply with statutorily 
mandated requirements, including providing the appellant with 
written notification of the decision.  Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995); see also Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994); Best v. Brown, 10 Vet. App. 322, 325 
(1997). 

The RO denied the veteran's original claim of service 
connection for a schizoaffective disorder in an October 1982 
decision.  In the rating decision of October 1994, the RO 
noted that the veteran was notified of the 1982 denial of 
service connection "by a VA letter dated November 2, 1982."  
An RO letter of April 1988 also includes a specific reference 
to the notification letter of "November 2, 1982."  However, 
the claims folder does not include a copy of the notification 
letter dated November 2, 1982, and it is not apparent from 
the material in the claims folder how the RO verified the 
existence of the notification letter.  Therefore, the RO is 
requested to explain how it determined that the veteran was 
notified in a letter dated Novemeber 2, 1982.  The RO must 
also place documentation of in the claims folder 
demonstrating how the determination was made.

The issue of whether or not there was CUE in an October 1982 
RO decision that denied service connection for a 
schizoaffective disorder is inextricably intertwined with the 
issue of whether new and material evidence has been presented 
to reopen a claim of service connection for a schizoaffective 
disorder.  See Henderson v. West, 12 Vet. App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  Accordingly, the claim 
for CUE must be held in abeyance pending the development of 
the veteran's application to reopen his claim of service 
connection for a schizoaffective disorder.

2.  Service Connection Claims

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  More 
detailed instructions for the individual service connection 
claims are listed below.

a.  PTSD

The veteran claims she has PTSD as a result of an incident in 
service in which a man unlawfully entered her barracks area 
while she was sleeping.  VA has a special obligation to 
assist claimants with the development of their personal-
assault PTSD claims.  Patton v. West, 12 Vet. App. 272 
(1999).  The Court noted that VA's Adjudication Procedure 
Manual M21-1 (Manual M21-1), Part III,  5.14(c) provides 
particularized requirements for the assistance that is to be 
given to veterans with PTSD claims based on assertions of 
personal assault.  These particularized requirements regard 
the development of "alternative sources" of information since 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  MANUAL M21-1, Part III,  
5.14(c)(5).  Alternative source includes testimonial 
statements from confidants such as family members or clergy, 
as well as evidence of substance abuse, pregnancy tests, 
and/or performance evaluations, among other things.  On 
remand, the veteran should be afforded the opportunity to 
provide a detailed statement regarding her claimed assault in 
service.  She should be afforded the opportunity to submit 
additional evidence, including but not limited to statements 
from confidants such as family members, roommates, clergy, or 
fellow service members, or copies of personal diaries or 
journals.  Manual M21-1, Part III,  5.14(c); see also 
Patton, supra.  Additionally, the veteran should be afforded 
a VA psychiatric examination in order to determine whether 
she has PTSD and if so, whether there is an etiological 
relationship between such and any claimed assault in service.  
Green v. Derwinski, 1 Vet. App. 121 (1991). 

b.  Upper and Low Back Disabilities

The veteran should also undergo VA examinations to determine 
the etiology of any upper and low back disabilities.  Id.  
Finally, the record suggests that additional relevant medical 
reports are available; as such, an attempt should be made to 
secure such records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should verify the dates and 
identify the nature of the veteran's Army 
Reserves service.  

3.  The RO must explain how it determined 
that the veteran was notified of the 
denial of service connection in a letter 
dated Novemebr 2, 1982.  The RO must also 
place documentation in the claims folder 
demonstrating the basis for determining 
that the veteran was notified of the 
denial of service connection in a letter 
of "November 2, 1982."

4.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including, but not limited 
to medical records from the Community 
Chiropractic Center in Clearwater, 
Florida, Florida Spine Institute in 
Clearwater, Florida, and Page County 
Health Department. 

5.  The RO should instruct the veteran to 
provide a detailed written account 
(including dates, locations, names of 
other persons involved, etc.) of any 
assault and/or traumatic events during 
service.  The veteran must be advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events and that she must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.  
Additionally, the RO should afford the 
veteran the opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support 
regarding the in-service 
assaults/traumatic events to support her 
claim of service connection for PTSD. 

6.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  The RO should 
follow all applicable procedures in 
Manual M21-1, Part III,  5.14(c).

7.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all her claimed 
stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.

8.  If the RO is ynable to corroborate a 
stressor, the RO must inform the veteran 
of the results of the requests for 
information about the stressors.

9.  If a stressor is corroborated, the RO 
should schedule the veteran for a 
psychiatric examination.  All indicated 
testing should be accomplished.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion to the following questions: 

a.  Does the veteran currently suffer 
from PTSD due to a stressor in service? 

b.  If the veteran is diagnosed with 
PTSD, the examiner should identify each 
claimed stressor or group of stressors 
which is sufficient to support the 
diagnosis and state whether there is a 
causal relationship between the 
stressor(s) and the veteran's present 
symptomatology. 

The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

10.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
It is requested that the examiner review 
the claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

a.  The examiner should state as 
precisely as possible the diagnoses of 
all back disabilities the veteran has. 

b.  For each identified back disability, 
the examiner should state a medical 
opinion as to the date of onset of such.

c.  If the veteran does have a back 
disability, and if it is determined that 
she had such disability when she began 
active service, did such disability 
increase in severity beyond the normal 
progression of such condition during her 
period of active duty?

d.  For each identified back disability, 
the examiner should indicate whether it 
is at least as likely as not that such is 
etiologically related to service.

The veteran must be properly informed of 
her scheduled VA examinations, and she 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examinations.

11.  After the development requested 
above has been completed, the RO should 
review the entire claims folder and 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.

12.  Thereafter, the RO should review the 
entire record and readjudicate the 
veteran's claims.  If the claims are 
denied, the veteran should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until she receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. ) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


